Citation Nr: 1043277	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-37 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
anxiety and depression.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of March 2004 and August 2004 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which determined that new and 
material evidence had not been submitted to reopen a previously-
denied claim of entitlement to service connection for PTSD.  
During the course of the appeal, the Veteran moved to Kentucky.  
Original jurisdiction now resides with the RO in Louisville, 
Kentucky.

The Veteran was scheduled to appear for a hearing before a 
Veterans Law Judge (VLJ) in April 2009.  He failed to report for 
the hearing.  The Veteran has provided no explanation for his 
failure to report, and he has not since requested that the 
hearing be rescheduled.  His hearing request, therefore, is 
deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d); 
20.704(d) (2010).  

In June 2009, the Board reopened and remanded the Veteran's PTSD 
claim for further evidentiary development.  The Appeals 
Management Center (AMC) readjudicated the Veteran's claim in a 
July 2010 supplemental statement of the case (SSOC).  The 
Veteran's claims file has been returned to the Board for further 
appellate review. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  


REMAND

Although the Board regrets the necessity of remanding this case a 
second time, upon further review additional procedural and 
evidentiary development is required.



Reasons for remand

Re-mailing of supplemental statement of the case (SSOC)

As noted above, the AMC sent the Veteran an updated SSOC in July 
2010.  It appears that the SSOC was not sent to the Veteran's 
current address of record, as it was returned to the AMC by the 
Postal Service.  Accordingly, the July 2010 SSOC should be re-
sent to the Veteran at his current address.  

VCAA Notice

Although the Veteran originally developed a service connection 
claim for PTSD alone, the Board is now expanding the issue to 
include entitlement to service connection for an acquired 
psychiatric disorder.  The United States Court of Appeals for 
Veterans Claims (the Court) has recently determined that a PTSD 
claim cannot be limited to a PTSD diagnosis alone, but "must 
rather be considered a claim for any mental disorder that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of the claim."  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

The Veteran's post-service treatment records demonstrate that the 
Veteran has current diagnoses of PTSD as well as depression and 
anxiety.  See the Veteran's September 4, 2003 VA Ambulatory Care 
Note, his April 22, 2004 VA Primary Care note, and his March 8, 
2005 VA Mental Health Consult.  As indicated under Clemons, these 
other diagnoses should be considered as part of the underlying 
claim.  As the RO has not developed or adjudicated the matter of 
service connection for a psychiatric disability other than PTSD, 
such must be completed on remand, including by providing the 
Veteran with any notice required under the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).


Service treatment records

As noted in the Board's June 2009 Remand, the RO requested the 
Veteran's service medical records (SMRs) from the National 
Personnel Records Center (NPRC) in October 2003.  The NPRC 
responded as follows: "Mailed all available SMRs located at Code 
13.  All other SMRs sent to VARO 301 J. F. Kennedy Fed Bldg. 
Boston, MA. 02203.  On 04/03/1998 under file #xx xxx x23."  
Further action was not taken to locate these records.  See the 
October 24, 2008 Formal Finding on the Partial Unavailability of 
Service Treatment Records.

In June 2009, the Board instructed the agency of original 
jurisdiction (AOJ) to contact the NPRC and/or any other 
appropriate repository of records and request copies of the 
Veteran's service medical records.  The AMC contacted the NPRC 
requesting medical records in June 2009.   In September 2009, the 
NPRC responded, noting as it did in October 2003, that the 
medical records requested were not at the Center.  The NPRC 
further suggested that the RO "contact the nearest VA Regional 
Office to obtain copies of the medical records."  See the 
September 11, 2009 letter from the NPRC.  

Both the October 2003 and September 2009 responses from the NPRC 
suggest that the Veteran's additional service treatment records 
may be located at another regional office, specifically the 
Boston RO.  Although the AOJ was put on notice that additional 
records may exist at the RO in Boston in the Board's June 2009 
Remand, the AOJ has yet to request the Veteran's service 
treatment records from anywhere but the NPRC.   

VA is required by regulation to make as many requests as are 
necessary to obtain relevant records from a Federal department or 
agency, including service treatment records.  VA may only end 
these efforts if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(2) (2010); see also Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).   Further, the Board errs as a matter 
of law when it fails to ensure compliance with its Remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board therefore finds that the AOJ should make one more 
attempt to secure the Veteran's service treatment records from 
the Boston RO, and associate any such records with the Veteran's 
claims file.  

VA examination and updated records

Service connection for PTSD requires medical evidence diagnosing 
the condition in conformance with DSM-IV, section 309.81; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2010).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f), 
in part, by adding a new paragraph that reads as follows:  

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror. 

As discussed in the Board's June 2009 decision, there is now of 
record evidence, in the form of lay statements, which suggests 
the Veteran experienced an in-service stressor, namely that while 
serving in Vietnam, he had run over and killed some Vietnamese 
civilians while returning to base with food.  See the March 2008 
Stressor Verification Form.  This evidence, while sufficient to 
reopen the claim, is not sufficient to allow the claim.  
Specifically, pursuant to 38 C.F.R. § 3.304(f)(3), a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted must confirm that the Veteran's 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  These 
questions concern whether the Veteran currently has PTSD or any 
other psychiatric disability, and whether any such disability is 
related to his military service, to include his self-described 
in-service stressor.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim).

The record also reflects the Veteran receives psychiatric 
treatment at VA.  The most recent VA treatment records associated 
with the claims file are from August 2008. As VA treatment 
records are constructively of record, updated records must be 
secured and associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a copy of the July 
2010 SSOC to his current address of 
record.

2.  Send the Veteran a letter providing 
him with the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) for a claim of service 
connection for an acquired psychiatric 
disorder other than PTSD and provide 
the Veteran and his representative 
sufficient opportunity to respond to 
the notice.

3.  Obtain any updated VA treatment 
records dated since August 2008 that 
have not yet been associated with the 
claims file.

4.  Contact the RO in Boston, 
Massachusetts and request any available 
copies of the Veteran's service 
treatment records.  Efforts to obtain 
these records should also be 
memorialized in the Veteran's VA claims 
folder.  

5.  Following completion of the above, 
the Veteran 
should be scheduled for a VA 
psychiatric examination to determine 
the nature and etiology of all current 
psychiatric disabilities clinically 
indicated.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  The examiner is requested 
to provide an opinion, with supporting 
rationale, as to the following 
questions:

(a.)  Is it as likely as not that the 
Veteran's claimed stressor of having 
fear after being confronted with an 
event or circumstance that involved 
actual death while driving over 
Vietnamese civilians in a truck 
during the Vietnam War is adequate to 
support a diagnosis of PTSD?

(b.)  If so, is it as likely as not 
that the Veteran has a current 
diagnosis of PTSD that is related to 
his described in-service stressor?

(c.)  If PTSD is not diagnosed, or if 
the Veteran's PTSD is not related to 
his in-service stressor, is it as 
likely as not that any clinically 
indicated psychiatric disability 
other than PTSD is related to his 
military service, to include his 
claimed in-service stressor?   

A report should be prepared and 
associated with the Veteran's VA claims 
folder.  The examiner is requested to 
provide the basis for all opinions 
reached.  If the examiner is unable to 
supply the requested opinions, he or 
she should provide an explanation for 
why such opinion could not be rendered.  

6.  Following the completion of the 
foregoing, and after undertaking any 
other development it deems necessary, 
review the Veteran's entire record, and 
readjudicate the Veteran's claim of 
entitlement to service connection for 
an acquired psychiatric disability, to 
include PTSD, anxiety and depression.  
If the claim is denied, provide the 
Veteran and his representative with a 
SSOC and allow an appropriate period of 
time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


